                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR18-0224-JCC
10                              Plaintiff,                     ORDER
11          v.

12   JOSHUA DYLAN BROOKS,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to continue the
16   trial date and the pretrial motions deadline (Dkt. No. 46). Defendant has filed a speedy trial
17   waiver up to and including January 20, 2020. (Dkt. No. 47.) Having considered Defendant’s
18   motion and speedy trial waiver, the Court FINDS that:
19          1. The ends of justice served by granting this continuance outweigh the best interests of
20   the public and Defendant in a speedy trial, as set forth in 18 U.S.C. § 3161(h)(7)(A);
21          2. Proceeding to trial absent adequate time for defense counsel to prepare would result in
22   a miscarriage of justice, as set forth in 18 U.S.C. §3161(h)(7)(B)(i);
23          3. The defense needs additional time to explore issues of some complexity, including all
24   relevant issues and defenses applicable to the case, which would make it unreasonable to expect
25   adequate preparation for pretrial proceedings or for trial itself within the time limits established
26


     ORDER
     CR18-0224-JCC
     PAGE - 1
 1   by the Speedy Trial Act and currently set for this case, as set forth in 18 U.S.C. §
 2   3161(h)(7)(B)(ii); and
 3          4. Taking into account the exercise of due diligence, a continuance is necessary to allow
 4   Defendant the reasonable time for effective preparation of his defense, as set forth in 18 U.S.C. §
 5   3161(h)(7)(B)(iv).
 6          For the foregoing reasons, Defendant’s motion to continue trial (Dkt. No. 46) is
 7   GRANTED. It is therefore ORDERED that the trial date be CONTINUED from August 19, 2019
 8   to January 6, 2020 at 9:30 a.m., and that the time between the date of this order and the new trial
 9   date is excludable time under the Speedy Trial Act, pursuant to 18 U.S.C. §§ 3161(h)(7)(A),
10   3161(h)(7)(B)(ii), and 3161(h)(7)(B)(iv). Any pretrial motions shall be filed no later than
11   December 5, 2019.
12          DATED this 18th day of July 2019.




                                                           A
13

14

15
                                                           John C. Coughenour
16
                                                           UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0224-JCC
     PAGE - 2
